UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1683



AZIZOLLAH ABRISHAMIAN,

                                              Plaintiff - Appellant,

          versus


WILLIAM M. DALEY, Secretary, U.S. Department
of Commerce; UNITED STATES DEPARTMENT OF
COMMERCE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CA-00-2746-L)


Submitted:   November 4, 2004             Decided:   November 15, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Azizollah Abrishamian, Appellant Pro Se. Larry David Adams,
Assistant United States Attorney, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Azizollah Abrishamian appeals from the district court’s

final    order   dismissing   his   civil   action   alleging   employment

discrimination.      The order also denied Abrishamian’s motion to

reconsider an earlier order denying all but one of his claims.

            We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court. See Abrishamian v. Daley, No. CA-00-2746-L (D. Md. Mar. 26,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    - 2 -